DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.
Status of Claims
	Claims 1-18 are pending.  Claims 1 and 16 are currently amended.  Claims 17-18 are new.
	All references relied upon and not cited in the current Form 892 may be found in previous 892’s or IDS’s.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US4917112) in view of Gilman (US 5056510) and in further view of Glenn (US 2012/0197206).
Regarding claim 1, Kalt discloses a medical dressing 100 (Fig. 2 and 4, transparent bandage 100; bandage of Fig. 4 is generally similar in construction to the first embodiment 

    PNG
    media_image1.png
    229
    712
    media_image1.png
    Greyscale

having - a body-facing proximal side (bottom of film 18 or 118, see annotated Fig. 2) provided with an adhesive layer 15 (Fig. 2, col. 5, lines 18-28) for adhering the border area to skin surrounding said treatment area (col. 5, lines 4-28),  an opposite distal side (top of film 18 or 118, annotated Fig. 2), and - a backing layer 14 or 114 (frame 14 or 114, see Figs. 2 and 3) applied to the opposite distal side of the film (annotated Fig. 2) covering the film (the backing layer 14 is seen to cover a portion of the film 18 in Fig. 2) 
Kalt discloses the invention as described above.
Kalt does not explicitly disclose that that the film comprises perforations between the body facing proximal side and the opposite distal side that extend through the film and a backing layer covering the perforations, wherein the perforations across the central inspection area allow moisture to be transported away from the skin.
 	Gilman teaches an analogous medical dressing 34 (cover component 34, col. 3, lines 55-68) comprising an analogous border 36, 40, 18 (film 36, cover sheet 40 and adhesive 18, see annotated Fig. 2 below) comprising a film 36 having a body facing proximal side (annotated Fig. 2), 



    PNG
    media_image2.png
    306
    601
    media_image2.png
    Greyscale
an opposite distal side (annotated Fig. 2), and a backing layer 40 wherein the film comprises perforations 38 between the body-facing proximal side and the opposite distal side that extend through the film (Fig. 2),  a backing layer covering the perforations (Fig. 2), wherein the perforations across the central inspection area (Fig. 2) allow moisture to be transported away from the skin (col. 4, lines 1-37).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the film of the wound dressing of Kalt comprises perforations between the body facing proximal side and the opposite distal side that extend through the film, a backing layer covering the perforations, wherein the perforations across the central inspection area allow moisture to be transported away from the skin, as taught by Gilman, given that Kalt already discloses a backing layer covering the film and to provide an improved wound dressing that allows for the passage of wound fluid (Gilman, Col. 4, lines 1-37) to reduce risk of infection.
Kalt in view of Gilman discloses the invention as described above.  

Glenn teaches an analogous medical dressing (dressing assembly 10) for application at a treatment area of a human body [0041], comprising an analogous annular border area 20 (adhesive membrane 20) an analogous central inspection area 70 (inner cavity 70, Fig. 2) for alignment with said treatment area ([0070]), the central inspection area defined by a raised wall portion 32 (side walls 32) which is surrounded by said border area 20 (adhesive membrane 20, see annotated Fig, 1 below), 

    PNG
    media_image3.png
    362
    588
    media_image3.png
    Greyscale





It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to define the central inspection area 12, 121 of the medical dressing of Kalt in view of Gilman by a raised wall portion, which raised wall portion is surrounded by the border area, wherein  a thickness of the border area is smaller than a thickness of the raised wall portion, as taught by Glenn,  for the purpose of providing an improved dressing with an inner cavity where tubing such as a catheter or other tubing can be stored ([0047]).
Regarding claim 2, Kalt in view of Gilman and in further view of Glenn discloses the invention as discussed above and Kalt further discloses said border area 14, 114 (frame 14, 114 col. 4, line 59 – col. 5, line 3; col. 5, line 50-64) defines a boundary of said central inspection area (see Kalt Figs. 1 and 4).
Regarding claim 3, Kalt in view of Gilman and in further view of Glenn discloses the invention as discussed above and Kalt further discloses  that the film 18, 118 (membrane 18, col. 4, lines 46-58; membrane 118, col. 5, lines 50-64) lies in a first geometrical plane (see 


    PNG
    media_image4.png
    130
    475
    media_image4.png
    Greyscale

Kalt in view of Gilman and in further view of Glenn as combined above does not disclose the raised wall portion projects distally from said first geometrical plane.
Glenn teaches the raised wall portion 32 (side walls) projects distally from an analogous first geometrical plane (see annotated Fig. 1 below).

    PNG
    media_image5.png
    241
    491
    media_image5.png
    Greyscale



It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the raised wall portion of the medical dressing of Kalt/Gilman/Glenn projects distally from said first geometrical plane, as taught by Glenn, in order to provide an improved medical with an inner cavity where tubing such as a catheter or other tubing can be stored ([0047]) which allows for viewing of and/or access to the skin.
Regarding claim 4, Kalt in view of Gilman and in further view of Glenn discloses the invention as described above and Kalt further discloses said pad 121 (flap) is attached (attached at fold line 122, Fig. 4, col. 5, line 68- col. 6, line 2) or attachable to said wall portion at least in said first state (flap 120 is configured to fit substantially within opening 121 to cover the surface of transparent membrane 118, col. 5, line 65-68; flap 120 can be shaped to extend beyond the edge of the opening 121, col. 6, lines 3-16).
Regarding claim 6, Kalt in view of Gilman and in further view of Glenn discloses the invention as described above but does not explicitly disclose wherein a distal end surface of said raised wall portion and a distal end surface of said pad lie in a common second geometrical plane, said second geometrical plane being parallel with said first geometrical plane.
Glenn teaches an analogous dressing 10 (dressing assembly 10 as described above with regard to claims 1 and 3) and further teaches a distal end surface of said raised wall portion 32 (side walls 32, see annotated Fig. 4 below) and a distal end surface of said pad 50 (door 50) lie in a common second geometrical plane (see annotated Fig. 4 below), said second geometrical plane being parallel with said first geometrical plane


    PNG
    media_image6.png
    278
    617
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that a distal end surface of said raised wall portion and a distal end surface of said pad of the medical dressing of the combination of Kalt/Gilman/Glenn lie in a common second geometrical plane, said second geometrical plane being parallel with said first geometrical plane, as taught by Glenn in order to provide an improved medical dressing that provides for a smooth upper surface of a dressing that is less likely to snag.
Regarding claim 7, Kalt in view of Gilman and in further view of Glenn discloses the invention as described above but Kalt does not explicitly disclose the pad cutout 120 (flap 120) is cutout from said raised wall portion.
Glenn teaches an analogous medical dressing 10 (dressing assembly 10), as described above with regard to claim 1, and Glenn further teaches the pad 50 (door 50) is a cutout from said raised wall portion 32 (side walls 32; the door 50 (pad) has a shape preferably filling the opening in the top wall, [0056]).

Regarding claim 8, Kalt in view of Gilman and in further view of Glenn discloses the invention and further discloses the raised wall portion 32 (Glenn, side walls 32) defines a central hole 70 (inner cavity 70, Glenn Fig. 2) included in said central inspection area.  
Regarding claim 9, Kalt in view of Gilman and in further view of Glenn discloses the invention as discussed above and Kalt further discloses that the film 18 or 118 (transparent membrane 18 or 118 which makes up part of the film with frame 14 or 114, respectively) extends into and across the central inspection area (Fig. 2, transparent membrane 18 extends from the border section where it is beneath a portion of frame 14 into and across the window 12, col. 4, lines 46-49).
Regarding claim 10, Kalt in view of Gilman and in further view of Glenn discloses the invention as discussed above and further discloses the central inspection area (12 or 121) comprises an opening (opening 12 or 121, Kalt Figs. 2 and 4) that is a blind hole (Fig. 4, transparent membrane 118 in opening 121), the bottom of the blind hole being formed by said film 18 and 14 or 118 and 114  (col. 4, line 46-49; transparent membrane 18 or 118 and frame 14 or 114, respectively) that extends into and across the central inspection area (transparent membrane 18 of 118 of film [frame 14 and transparent membrane 18 or frame 114 and transparent membrane 118] extends into and across the central inspection area [opening 12 or 121], Fig. 2).
.
Claim(s) 5, 13 and claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US Patent No 4,917,112) in view of Gilman (US 5056510), in view of Glenn (US 2012/0197206) and in further view of Penrose (5792089).
Regarding claim 5, Kalt in view of Gilman and in further view of Glenn discloses the invention as described above but Kalt fails to disclose said pad is provided with releasable attachment for attaching said pad to said wall portion, wherein releasing said attachment enables the pad to be moved from said first state to said second state of the pad, wherein the attachment allows re-attachment of said pad to said wall portion when said pad is moved back to said first state.
Penrose teaches an analogous dressing 1 (dressing 1, Fig. 5) for application at a treatment area of a human 5body  (col. 1, lines 63 - col. 2, line 2) comprising an analogous annular border area (col. 3, lines 20-33, area including flange 2), a central inspection area (col. 8, lines 6-10, Fig. 5, area between flange 2 where absorbent layer 5 is) for alignment with said treatment area (col. 8, lines 36-42), and a pad (Fig. 5, absorbent layer 5) movable between at least two states: - a first state in which the pad is located in the central inspection 15area (Fig. 5), and - a second state in which the pad is at least partly removed from the central inspection area for enabling visual inspection of said treatment area (col. 8, lines 36-42) and said pad is provided with releasable attachment (Fig. 5, overlap region 7 and adhesive layer 8) for attaching said pad to said wall portion (col. 3, lines 39-42; col. 8, lines 15-22), wherein releasing 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the pad 120 (flap 120) of the medical dressing of combination of Kalt, Gilman and Glenn with releasable attachment for attaching the pad to the wall portion, wherein releasing said attachment enables the pad to be moved from the first state to the second state of the pad, wherein the attachment allows re-attachment of said pad to said wall portion when said pad is moved back to said first state, as taught by Penrose, for the purpose of providing an improved dressing securing the pad 120 so that it does not open unintentionally and for allowing viewing of the central inspection area beneath the pad when needed.
Regarding claim 13, Kalt in view of Gilman and in further view of Glenn discloses the invention as described above and Kalt further discloses said pad 120 (flap 120) is provided in said first state (flap 120 is configured to fit substantially within opening 121 to cover the surface of transparent membrane 118, col. 5, lines 65-68)or as a separate component for subsequent placement in said first state.
Kalt in view of Gilman and Glen does not disclose wherein said pad is provided as a separate component for subsequent placement in said first state.
Penrose teaches an analogous medical dressing 1 (Fig. 5, dressing 1) for application at a treatment area of a human 5body (col. 1, lines 63 - col. 2, line 2) comprising an annular border area (col. 3, lines 20-33, area including flange 2) and a central inspection area (col. 8, lines 6-10, 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the pad 120 (flap 120) of Kalt in view of Gilman and in further view of Glenn as a separate component for subsequent placement in said first state, as taught by Penrose, for the purpose of provide an improved dressing in which can be provided a clean pad for a highly exuding wound (Penrose, col. 8, lines 51-54)
Regarding claim 15, Kalt in view of Gilman and in further view of Glenn or Kalt in view of Gilman, Glenn and Penrose discloses the invention as described above and but does not explicitly disclose a method of reducing workload for nursing personnel, comprising providing a replacement pad for enabling the nursing personnel to replace a used pad comprised in a medical dressing as claimed in claim 1 or in a medical dressing system as claimed in claim 13 with said replacement pad, without requiring removal of the border area from the skin of the body.
Penrose teaches an analogous medical dressing (Fig. 1, dressing 1) as described above with regard to claim 13 and further teaches a method comprising providing a replacement pad 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to  provide a method of reducing workload for nursing personnel for use with the medical dressing of the combination of Kalt, Gilman and Glenn (claim 1) or the combination of Kalt, Gilman, Glenn, and Penrose (claim 13) comprising providing a replacement pad for enabling the nursing personnel to replace a used pad comprised in a medical dressing as claimed in claim 1 or in a medical dressing system as claimed in claim 13 with said replacement pad, without requiring removal of the border area from the skin of the body, as taught by Penrose, for the purpose of providing an improved dressing that is able to maintain its adherence to skin by not having to remove the adhesive as frequently and still being able to view the central inspection area and replace the pad as needed.  
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US Patent No 4,917,112) in view of Gilman (US 5056510), in view of Glenn (US 2012/0197206), and in further view of Jensen (5704905).
Regarding claim 12, Kalt in view of Gilman and in further view of Glenn discloses the invention as discussed above and Kalt further discloses the medical dressing 100 (bandage 100) is adapted for placement on an area of a human body (by incorporating different shapes and 
Kalt does not explicitly disclose that the medical dressing is adapted for placement on a sacral area of a human body, wherein the medical dressing has a geometrical axis of symmetry and wherein the border area comprises a first lobed portion on one side of said axis of symmetry and a second lobed portion on the other side of said axis of symmetry.
Jensen teaches an analogous medical dressing 10 (Fig. 1, col. 3, lines 44-48, wound dressing 10) for application to a contoured surface of the human body having an analogous border portion (col. 3, lines 44-50; col. 4, lines 49-52, peripheral border portion 11b) that is symmetrically heart shaped (Fig. 1, col. 3, lines 48-40) such that a first lobed portion (half section 10a) is on one side of an axis of symmetry (Fig. 1, central fold line 15) and a second lobed portion (half section 10b) is on the other side of the axis of symmetry.  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the shape of the border portion of the medical dressing disclosed by Kalt in view of Gilman and in further view of Glenn such that it is adapted for placement on a sacral area of a human body, and so that the border portion includes a first lobed portion on one side of an axis of symmetry and a second lobed portion on the other side of the axis of symmetry, as taught by Jensen, given that Kalt discloses a heart shaped dressing and dressings of different shapes for different body parts, and for the purpose of forming a dressing suitable for sacral placement (Jensen, col. 3, lines 44-61).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US Patent No 4,917,112) in view of Gilman (US 5056510), in view of Glenn (US 2012/0197206), in  view of Jensen (5704905), and in further view of Penrose (US 5792089).
Regarding claim 14, Kalt in view of Gilman and Glenn and in further view of Jensen discloses the invention as described above but Kalt does not disclose said pad is a first pad, the medical dressing further comprising a replacement pad for replacing the first pad while the medical dressing is still applied to a human body without requiring removal of the border area from the skin of the body.
Penrose teaches an analogous medical dressing 1 (Fig. 5, dressing 1) for application at a treatment area of a human 5body (col. 1, lines 63 - col. 2, line 2) comprising an annular border area (col. 3, lines 20-33, area including flange 2) and a central inspection area (col. 8, lines 6-10, Fig. 5, area between flange 2 where absorbent layer 5 is) for alignment with said treatment area (col. 8, lines 36-42), the central inspection area being surrounded by said border area (Fig. 5, area including flange 2), and a pad 5 (Fig. 5, absorbent layer 5) movable between at least two states: - a first state in which the pad is located in the central inspection 15area (Fig. 5), and - a second state in which the pad is at least partly removed from the central inspection area for enabling visual inspection of said treatment area (col. 8, lines 36-42) and further teaches said pad is provided as a separate component for subsequent placement in said first state (col. 8, lines 36-53) and further teaches that the pad is a first pad (Fig. 5, absorbent layer 5), the medical dressing further comprising a replacement pad for replacing the first pad while the medical dressing is still applied to a human body without requiring removal of the border area (area including flange 2) from the skin of the body (col. 8, lines 42-53).
.  
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US Patent No 4,917,112) in view of Gilman (US 5056510).
Regarding claim 16, Kalt discloses a medical dressing 100 (Fig. 2 and 4, transparent bandage 100; bandage of Fig. 4 is generally similar in construction to the first embodiment bandage 10 described with Figs. 1-4 with one major difference being the flap 120, col. 5, lines 42-49) for application at a treatment area of a human body (col. 2, lines 57-62, col. 5, lines 42-68, col. 6, lines 1-16), comprising an annular border area (Figs. 2 & 4, area outside of opening 12 or 121 including frame 14 or 114 and transparent membrane 18 or 118, respectively and adhesive 15 is a border area; Fig. 4 shows dressing 100 is annular) comprising a film 18 or 118 (transparent membrane 18 or 118; a film interpreted to be a thin layer as defined by dictionary.com; col. 4, lines 18-27; membrane is a thin layer; see annotated Fig. 2 below) 

    PNG
    media_image7.png
    229
    712
    media_image7.png
    Greyscale


having - a body-facing proximal side (bottom of film 18 or 118, see annotated Fig. 2) provided with an adhesive layer 15 (Fig. 2, col. 5, lines 4-28) for adhering the border area to skin surrounding said treatment area (col. 5, lines 4-28),  an opposite distal side (top of film 18 or 118), and - a backing layer 14 or 114 (frame 14 or 114, see Figs. 2 and 3) applied to the opposite distal side of the film (annotated Fig. 2) covering the film (the backing layer 14 is seen to cover a portion of the film 18 in Fig. 2) 
	Kalt discloses the invention as described above.
Kalt does not explicitly disclose that that the film comprises perforations between the body facing proximal side and the opposite distal side that extend through the film and a backing layer covering the perforations, wherein the perforations across the central inspection area allow moisture to be transported away from the skin.
 	Gilman teaches an analogous medical dressing 34 (cover component, col. 3, lines 55-68) comprising an analogous border 36, 40, 18 (film 36, cover sheet 40 and adhesive 18, see annotated Fig. 2 below) comprising a film 36 having a body facing proximal side (annotated Fig. 2), an opposite distal side (annotated Fig. 2), and a backing layer 40 wherein the film comprises perforations 38 between the body-facing proximal side and the opposite distal side that extend through the film (Fig. 2) and a backing layer covering the perforations (Fig. 2), wherein the perforations across the central inspection area (Fig. 2) allow moisture to be transported away from the skin (Col. 4, lines 1-37).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the film of the wound dressing of Kalt comprises perforations between the body facing proximal side and the opposite distal side that extend .
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US Patent No 4,917,112) in view of Penrose (5792089).
	Regarding claim 17, Kalt discloses a medical dressing 100 (Fig. 2 and 4, transparent bandage 100; bandage of Fig. 4 is generally similar in construction to the first embodiment bandage 10 described with Figs. 1-4 with one major difference being the flap 120, col. 5, lines 42-49) for application at a treatment area of a human body (col. 2, lines 57-62, col. 5, lines 42-68, col. 6, lines 1-16), comprising a border area (see annotated Fig. 2 below; Figs. 2 & 4, area outside of opening 12 or 121 including frame 14 or 114 and transparent membrane 18 or 118, respectively and adhesive 15)

    PNG
    media_image8.png
    229
    712
    media_image8.png
    Greyscale



 is configured to fit substantially within opening 121 to cover the surface of transparent membrane 118, col. 5, lines 65-68), and U.S. Serial No. 16/312,227 Response to Office Action dated May 19, 2021Page 7 of 15 - a second state in which the pad is at least partly removed from the central inspection area for enabling visual inspection of said treatment area (col. 5, line 65-col. 6, line 2, flap capable of this intended use).
Kalt discloses the invention as described above.
Kalt does not disclose wherein the pad is releasable from the medical dressing, such that the pad can be removed and replaced with a second fresh pad without requiring removal of the border area from the skin of the body, wherein the pad and any second fresh pads have attachment means for attaching the pad to the wall portion when in the first state.
Penrose teaches an analogous medical dressing 1 (Fig. 5, dressing 1) for application at a treatment area of a human 5body (col. 1, lines 63 - col. 2, line 2) comprising a border area (col. 3, lines 20-33, area including flange 2) and a central inspection area (col. 8, lines 6-10, Fig. 5, area between flange 2 where absorbent layer 5 is) for alignment with said treatment area (col. 8, 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the pad of the medical dressing of Kalt is releasable from the medical dressing, such that the pad can be removed and replaced with a second fresh pad without requiring removal of the border area from the skin of the body, wherein the pad and any second fresh pads have attachment means for attaching the pad to the wall portion when in the first state, as taught by Penrose, in order to provide an improved medical dressing  able to maintain its adherence to skin while allowing for viewing the central inspection area and replacement of the pad as needed.  





Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US Patent No 4,917,112) in view of Penrose (5792089) and in further view of Gilman (5056510).
Regarding claim 18, Kalt in view of Penrose discloses the invention as described above and further discloses wherein at least a portion of the film extends into and across the opening of the central inspection area (Fig. 2, Kalt).
Kalt in view of Penrose does not disclose that at least a portion of the film extending into and across the opening of the central inspection area is perforated to allow moisture to be transported away from the skin.
Gilman teaches an analogous medical dressing 34 (cover component, col. 3, lines 55-68) comprising an analogous border 36, 40, 18 (film 36, cover sheet 40 and adhesive 18, see annotated Fig. 2 above with regard to claim 1) comprising a film 36 having a body facing proximal side (annotated Fig. 2), wherein at least a portion of the film extends into and across an analogous opening 40a (Fig. 2),  wherein the film is perforated (film 36 comprises perforations 38 ) to allow moisture to be transported away from the skin (Col. 4, lines 1-37).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the film of the wound dressing of Kalt of view of Penrose that extends into and across the opening of the central inspection area is perforated to allow moisture to be transported away from the skin, as taught by Gilman,  in order to provide an improved wound dressing that allows for the passage of wound fluid (Gilman, Col. 4, lines 1-37) to reduce risk of infection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786